Citation Nr: 0919455	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-31 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
gunshot wound to the left shoulder.

2.  Entitlement to service connection for bilateral macular 
degeneration of the eyes. 

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for an upper 
respiratory condition.

5.  Entitlement to service connection for colon polyps.

6.  Entitlement to service connection for vertigo.

7.  Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1955 to January 
1979.  He had service in Vietnam, and his awards and 
decorations include the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the San Diego, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

In April 2008, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record. 

The Veteran's appeal was previously before the Board in June 
2008, but was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned to the Board for further consideration.  

The Board notes that the Veteran has submitted additional 
evidence directly to the Board without a waiver of review by 
the RO.  A review of this evidence shows that it is either 
duplicative of evidence already in the claims folder or does 
not address the issues at hand.  Therefore, the Board may 
proceed with adjudication of the Veteran's appeal without 
fear of harm to his claims.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The issues of entitlement to service connection for the 
residuals of a gunshot wound to the left shoulder and vertigo 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
bilateral macular degeneration of the eyes.  This pathology 
was not shown in service or thereafter.

2.  There is no evidence of hypertension during service or 
until many years after discharge from service, and no 
competent evidence of a relationship between hypertension and 
active service including exposure to herbicide in active 
service, or the Veteran's service connected PTSD or head 
trauma. 

3.  A chronic upper respiratory condition was not shown 
during service or until many years after service, and 
competent medical opinion does not relate the Veteran's 
current chronic obstructive pulmonary disorder either to 
service or to herbicide exposure.  

4.  Colon polyps were not shown during service or until many 
years after discharge from service, and there is no competent 
medical opinion that relates this disability to either 
service or to herbicide exposure in service.  

5.  Hearing examinations have demonstrated Level I hearing 
for both ears in May 2002; Level IV hearing for the right ear 
and Level II for the left ear in December 2002; Level III 
hearing for the right ear and Level II for the left ear in 
May 2003; Level II hearing for the right ear and Level III 
hearing for the left ear in May 2004; and Level II hearing 
for both ears in October 2008.  


CONCLUSIONS OF LAW

1.  Bilateral macular degeneration of the eyes was not 
incurred due to service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  Essential hypertension was not incurred due to service or 
to another service connected disability, nor may it be 
presumed to have been incurred due to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  

3.  An upper respiratory condition was not incurred due to 
service, nor may it be presumed to have been incurred due to 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

4.  Colon polyps were not incurred due to service, nor may 
they be presumed to have been incurred due to service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

5.  The criteria for an initial compensable evaluation for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.21, 4.85, 4.86, Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the Board finds that the duty to notify has 
been met.  The Veteran was provided with a VCAA letter in 
October 2002.  This provided the Veteran with all notice 
required Pelegrini and it was provided to the Veteran prior 
to the initial adjudication of his claims.  

As for the notice required by Pelegrini, the Board notes that 
Veteran status has already been established and is not at 
issue in this case.  The October 2002 letter contained notice 
that evidence of the existence of a current disability and a 
relationship between that disability and active service was 
required.  

The Veteran did not receive notice pertaining to the 
assignment of disability ratings and effective dates until a 
March 2006 letter.  This notice was deficient because it was 
not received until after the initial adjudication of the 
claim.  However, the RO has readjudicated the Veteran's claim 
on several occasions after he received this information and 
had an opportunity to respond, most recently in December 
2008.  Therefore, the failure to provide this information 
prior to the initial evaluation was harmless error.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

For an increased-compensation claim, section 5103(a) also 
requires, at a minimum that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

The Board notes that the Veteran has not been provided with 
all notification required by Vazquez.  However, the Board 
further notes that this is an appeal of the initial 
evaluation assigned following a grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, the Board 
notes that the Veteran has received information pertaining to 
the evaluation of his hearing loss in the Statement of the 
Case.  The Board finds that the duty to notify has been met 
as there was subsequent readjudication of the matter use of a 
post-decisional document is not fatal to proceeding.  

VA has also complied with its VCAA duties to assist the 
Veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The service treatment records 
have been obtained for all periods of active duty.  All VA 
treatment records have also been obtained.  The Veteran has 
not identified any additional private medical records that 
must be obtained.  He testified at a hearing before the 
undersigned Veteran's Law Judge at the RO.  The Veteran has 
been afforded VA examinations of his disabilities and 
appropriate opinions have been obtained.  The Board may 
proceed with the adjudication of the Veteran's Claims.  

Service Connection

The Veteran argues that he has developed service connection 
for several disabilities as a result of active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If cardiovascular-renal disease including hypertension or 
bronchiectasis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of hypertension during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Macular Degeneration

A review of the service treatment records shows that the 
Veteran was noted to have defective vision in September 1965, 
and subsequent records show that he was fitted for corrective 
lenses.  He was seen for a floater of the left eye in March 
1967.  Records dated May 1970, April 1976, and May 1977 show 
that the Veteran experienced conjunctivitis, which was noted 
to be seasonal and allergic.  The Veteran answered "yes" to a 
history of eye trouble on the August 1978 retirement 
examination but this apparently referred to the fact that he 
wore glasses.  The Veteran's service treatment records are 
negative for a finding of bilateral macular degeneration.  

The post service medical records show that the Veteran has 
had his eyes examined on many occasions, dating from 1996.  
These examinations were full and complete, and contained 
testing of the visual fields.  Intermittent visual 
disturbances of the left eye were noted in July 2002.  
However, none of these records include a diagnosis of macular 
degeneration.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992). 

In this case, as there is no confirmed diagnosis that shows 
the Veteran currently has or has ever had bilateral macular 
degeneration, his claim must be denied. 

Hypertension

The Veteran contends that he has developed hypertension as a 
result of active service.  He argues that he received 
treatment for this disability during the first year after his 
discharge from service at Camp Pendleton Naval Hospital. 

The Veteran's service medical records are completely negative 
for a diagnosis of hypertension or for evidence of 
hypertension.  Blood pressure readings of 110/70, 128/78, 
134/88, 120/82, 118/88, and 149/88 were obtained in July 
1958, June 1964, January 1968, July 1970, June 1973, and June 
1976.  None of these readings fit the definition of 
hypertension found at 38 C.F.R. § 4.104, Code 7101, which is 
diastolic pressure that is predominately 90 or higher.  See 
38 C.F.R. § 4.105, Code 7107 (2008).  The Veteran denied a 
history of high blood pressure on the Report of Medical 
History obtained in August 1978 just a few months prior to 
his retirement. 

The post service medical records first note a history of 
hypertension in November 1999.  Additional post service 
medical records continue to show treatment for this 
disability.  

The Veteran was afforded a VA examination of his hypertension 
in May 2004.  The examiner reviewed the claims folder, and 
noted that the Veteran was diagnosed with hypertension in 
1995.  The examiner opined that the hypertension was not the 
result of the Veteran's service connected post-traumatic 
stress disorder (PTSD) or a residual of the service connected 
trauma to his head.  The examiner further noted that while 
PTSD could cause a transient increase of established 
hypertension, it would not cause a permanent increase.  The 
examiner concluded that hypertension was neither incurred in 
nor caused by service, or by the service connected PTSD or 
head trauma.

The Board finds that entitlement to service connection for 
hypertension is not warranted.  The service treatment records 
are negative for evidence or a diagnosis of this disability.  

There is no competent medical opinion that relates 
hypertension to active service.  The Board notes the 
Veteran's testimony at the April 2008 hearing that he 
received treatment for hypertension at the Camp Pendleton 
Naval Hospital within the first year after discharge.  
However, all replies from Camp Pendleton state that there are 
no records for the Veteran for that period.  As noted, the 
post service medical records indicate that hypertension was 
first diagnosed in 1995, which was approximately 16 years 
after the Veteran's discharge.  The May 2004 VA examiner 
opined that there was no relationship between hypertension 
and active service.  

The May 2004 VA examiner also opined that the Veteran's 
hypertension did not develop secondary to his service 
connected head trauma or PTSD, and added that while PTSD 
could cause a temporary increase in hypertension, it would 
not cause a permanent increase.  This opinion does not 
provide a basis for secondary service connection either on a 
direct basis or due to aggravation.  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran has not specifically contended that his 
hypertension is related to exposure to herbicides, although 
at times he appears to raise this possibility.  The Veteran 
is presumed to have been exposed to herbicides as a result of 
his service in Vietnam.  However, the Board notes that 
hypertension is not among the disabilities that have been 
associated with herbicide exposure, and there is no competent 
medical opinion that states there is a relationship in this 
case.  38 C.F.R. § 3.309(e).  

The Board notes the Veteran's sincere belief that he 
developed hypertension either during service or shortly 
thereafter, or that the hypertension is related to a service 
connected disability.  However, the veteran is not a 
physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The only competent medical 
opinion has found that there is no relationship between 
hypertension and active service on any basis.  

Therefore, as there is no evidence of hypertension during 
service or until many years after discharge from service, and 
no competent medical evidence that relates the hypertension 
to either service or a service connected disability, the 
preponderance of the evidence is against entitlement to 
service connection for this disability.  

Upper Respiratory Condition

The Veteran's service treatment records indicate that he was 
seen for upper respiratory infections on several occasions, 
including May 1970.  However, these records are negative for 
a diagnosis of a chronic respiratory disorder.  

Post service treatment records show that the Veteran was also 
seen for treatment of an upper respiratory infection in 
November 1997.  June 1999 records include a finding of 
resolved bronchitis, April 2000 records include a finding of 
bronchitis, and May 2001 records show possible restrictive 
airways disease.  The Veteran continued to be seen for 
bronchitis in 2001.  

The Veteran was afforded a VA examination in December 2002.  
The claims folder was reviewed.  The Veteran reported a cough 
that had been present since 1998.  There was no breathing 
difficulty or chest pain.  Following the examination, the 
diagnoses included mild airway obstructive disease.  This was 
confirmed on pulmonary function testing.  A chest X-ray was 
normal.  

Records dated subsequent to 2002 show that the Veteran 
continued to be seen for occasional respiratory complaints.  
May 2005 records indicate that the diagnoses included chronic 
obstructive pulmonary disease, which was confirmed in an 
August 2006 examination.  

The Veteran was afforded a VA pulmonary examination in 
October 2008.  The claims folder was reviewed by the 
examiner.  The Veteran gave a history of shortness of breath 
with running dating from 1978 or 1979.  Other treatment in 
the service treatment records was noted, as was the post 
service treatment dating from 1997.  The Veteran had a 
history of smoking but he had quit in 1966.  Following the 
examination and pulmonary function testing, the diagnosis was 
mild chronic obstructive pulmonary disease, confirmed by 
testing.  Based on testing, it had improved since 2002.  The 
examiner opined that none of the respiratory conditions for 
which the Veteran was treated in service or by the Navy after 
service were chronic in nature.  The chest X-rays and most 
recent pulmonary function testing were unrevealing.  The 
examiner opined that the Veteran's disability had not been 
related to Agent Orange exposure or his prior upper 
respiratory infections, although he added that he could not 
resolve any further questions without resort to speculation.  

Initially, the Board notes that the diagnosis of the 
Veteran's respiratory disabilities do not include 
bronchiectasis, so that he is not entitled to the presumption 
found in 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that there is no basis for service connection 
for an upper respiratory condition.  The October 2008 
examiner stated that the respiratory conditions for which the 
Veteran was treated in service and at Camp Pendleton after 
service were not chronic in nature.  The post service records 
do not show further treatment until approximately 18 years 
after discharge from service and the initial diagnosis of 
chronic obstructive pulmonary disease is dated 23 years after 
service in 2002, so the evidence does not support a finding 
of continuity of symptomatology.  The October 2008 examiner 
opined that the Veteran's current disability is not related 
to service or to exposure to Agent Orange in service.  
Therefore, as there is no evidence of a chronic respiratory 
disability in service or until many years after discharge 
from service, and no competent medical evidence of a 
relationship between the current disability and service, the 
preponderance of the evidence is against the claim for 
service connection.  

In reaching this decision, the Board had considered the 
Veteran's sincere belief that he developed a respiratory 
disorder as a result of active service.  However, the veteran 
is not a physician, and he is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The only competent 
medical opinion has found that there is no relationship 
between this disability and active service on any basis.  

Colon Polyps

The service medical records are negative for evidence of 
colon polyps.  

The post service medical records indicate the colon polyps 
were first discovered and removed on a colonoscopy in 1995.  
Additional polyps have been found and removed on many 
occasions since that time.  Biopsies have been negative for 
cancer.  The Veteran testified at the April 2008 hearing that 
he has had over 40 polyps removed.  

The Board finds that entitlement to service connection for 
colon polyps is not warranted.  There is no evidence of this 
disability during service or until many years after discharge 
from service.  There is no competent medical opinion that 
relates the polyps to service, and the Veteran is not 
competent to establish such a relationship himself.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Colon polyps are 
not included among the diseases that can be presumptively 
related to herbicide exposure in service, and there is no 
competent medical opinion that relates them to herbicide 
exposure.  The biopsies of the polyps have been negative, so 
there is no evidence of a cancer that could be related to 
herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, 
the preponderance of the evidence is against the Veteran's 
claim for service connection for colon polyps.  


Increased Evaluation

The Veteran contends that the initial 10 percent evaluation 
assigned to his bilateral hearing loss is insufficient to 
reflect the severity of this disability.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Consideration is given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they are raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In addition, the entire history of the Veteran's disability 
is also considered.  Consideration must be given to the 
ability of the Veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board acknowledges that a claimant may 
experience multiple degrees of disability that might result 
in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Under the regulation and rating codes for the evaluation of 
hearing loss, an examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85.  In order to receive a 10 
percent evaluation or higher, the better ear must be at level 
III or higher, while at the same time the poorer ear must be 
at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  When the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

The Veteran underwent a VA audiology examination in May 2002.  
The hearing thresholds for the right ear were 20, 35, 65, and 
85 decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The left ear thresholds were 20, 45, 65, and 90 
decibels at the same frequencies.  The average threshold for 
the right ear was 51 decibels and for the left ear it was 55 
decibels.  Speech discrimination was 100 percent in the right 
ear and 96 percent in the left ear.  When these findings are 
applied to 38 C.F.R. § 4.85, Table VI, the result is that the 
Veteran has Level I hearing for both ears.  When applied to 
38 C.F.R. § 4.86, Table VII, the result is a zero percent 
evaluation. 

An additional VA examination was conducted in December 2002.  
The hearing thresholds for the right ear were 35, 50, 70, and 
90 decibels at the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  The left ear thresholds were 30, 55, 75, and 90 
decibels at the same frequencies.  The average threshold for 
the right ear was 61.25 decibels and for the left ear it was 
62.5 decibels.  Speech recognition scores were 76 percent in 
the right ear and 92 percent in the left ear.  This results 
in Level IV hearing for the right ear and Level II for the 
left ear.  When applied to 38 C.F.R. § 4.86, Table VII, the 
evaluation remains zero percent. 

The Veteran underwent a third VA audiology examination in May 
2003.  The hearing thresholds for the right ear were 35, 60, 
90, and 105 decibels at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  The left ear thresholds were 35, 60, 85, and 
100 decibels at the same frequencies.  The average threshold 
for the right ear was 72.5 decibels and for the left ear it 
was 70 decibels.  Speech discrimination was 88 percent in the 
right ear and 92 percent in the left ear.  When these 
findings are applied to 38 C.F.R. § 4.85, Table VI, the 
result is that the Veteran has Level III hearing for the 
right ear and Level II for the left ear.  When applied to 38 
C.F.R. § 4.86, Table VII, the result is a zero percent 
evaluation. 

In May 2004, the Veteran had another VA audiology 
examination.  The hearing thresholds for the right ear were 
45, 60, 80, and 100 decibels at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The left ear thresholds were 40, 
65, 80, and 95 decibels at the same frequencies.  The average 
threshold for the right ear was 71 decibels and for the left 
ear it was 70 decibels.  Speech recognition was 92 percent 
for the right ear and 84 percent for the left ear.  According 
to 38 C.F.R. § 4.85, Table VI, this equates to Level II 
hearing for the right ear and Level III hearing for the left 
ear.  Once again, the proper rating under 38 C.F.R. § 4.86, 
Table VII remains zero percent. 

An October 2004 VA examination did not report the hearing 
thresholds but stated that there had been no significant 
changes in pure tone thresholds or speech discrimination 
since the May 2004 evaluation. 

An August 2006 VA hearing examination found that due to 
invalid responses to pure tone testing, the examination was 
inadequate for rating purposes.  

The most recent examination of the Veteran's hearing is a VA 
examination conducted in October 2008.  The claims folder was 
reviewed by the examiner.  The hearing thresholds for the 
right ear were 25, 50, 75, and 100 decibels at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The left 
ear thresholds were 25, 55, 70, and 90 decibels at the same 
frequencies.  The average threshold for the right ear was 
62.5 decibels and for the left ear it was 60 decibels.  
Speech discrimination was 90 percent for both ears.  This 
translates to Level II hearing for both ears according to 
38 C.F.R. § 4.85, Table VI, and a zero percent evaluation 
under 38 C.F.R. § 4.86, Table VII.  

Therefore, the Board must conclude that the evidence does not 
support entitlement to a 10 percent evaluation for the 
Veteran's bilateral hearing loss.  The criteria for a 10 
percent evaluation were not met on any of the hearing 
examinations.  The Veteran also does not meet the criteria 
for exceptional hearing loss under any of these examinations.  
The Board has considered the Veteran's contentions, but the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  It is clear that the only possible 
evaluation for the Veteran's hearing loss is zero percent.  

Consideration has also been given to the provisions of 
38 C.F.R. § 3.321(b).  There are no contentions nor does the 
evidence otherwise support a conclusion that the hearing loss 
present in this case presents such unusual symptoms or other 
factors such as to render application of the regular 
schedular provisions impractical.  As such, there is no basis 
for extraschedular referral.


ORDER

Entitlement to service connection for bilateral macular 
degeneration of the eyes is denied. 

Entitlement to service connection for essential hypertension 
is denied.  

Entitlement to service connection for an upper respiratory 
condition is denied. 

Entitlement to service connection for colon polyps is denied. 

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss is denied. 


REMAND

The Veteran contends that he sustained a gunshot wound to his 
left shoulder during service at the same time that he 
sustained his service connected gunshot wound to the left 
elbow and the injury which resulted in his post traumatic 
headaches.  

In regards to his left shoulder disability, the Veteran 
argued at the October 2007 VA examination that an enemy round 
hit his flack jacket and then ricocheted off and grazed his 
left shoulder.  The examiner was unable to verify any 
residuals of a gunshot wound on observation.  The diagnoses 
included tendinitis and strain of the left shoulder with 
degenerative arthritis of the acromioclavicular joint with no 
superficial skin evidence of a gunshot wound; history of a 
gunshot wound per patient to the left shoulder; and history 
of a gunshot wound to the left elbow documented with a scar 
on the left elbow.  

The record contains ample evidence to show that the Veteran 
participated in combat, including the award of the Combat 
Action Ribbon and the Purple Heart Medal. 

In the case of any Veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

In view of the combat presumption, the Board must accept the 
Veteran's account that he was struck a glancing blow to his 
left shoulder by an enemy round.  The October 2007 VA 
examiner diagnosed tendinitis and strain of the left shoulder 
with degenerative arthritis of the acromioclavicular joint.  
However, the examiner did not offer an opinion as to whether 
or not this disability is the result of the blow to the 
shoulder administered by the enemy missile.  There is also no 
opinion as to whether the injury to the left elbow may have 
caused the left shoulder disability.  The Board believes that 
an attempt to obtain these opinions is necessary.  

The Veteran also underwent a VA hearing examination in 
October 2008.  He described perceiving dizziness as things 
moving around him a few times each week.  He also perceived 
dizziness when lying in bed if he rolled to his left side.  
He was using medication.  Both reports note that he was to be 
scheduled for an additional vestibular evaluation in the 
audiology department.  

A review of the record indicates that a copy of the 
vestibular evaluation referred to by the October 2008 
examiners is not contained in the claims folder.  As this 
evaluation may have some bearing on the etiology of the 
Veteran's vertigo, the Board finds that a copy of this 
evaluation should be obtained and associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the vestibular evaluation 
referenced in the October 2008 
audiological and ear disease 
examination reports and associate it 
with the claims folder.  

2.  If it is determined that a 
vestibular evaluation has not been 
obtained since October 2008, please 
schedule the Veteran for such an 
evaluation.  The claims folder must be 
provided to the examiner for use in the 
study of this claim.  All indicated 
tests and studies should be completed.  
After completion of the examination and 
review of the records, the examiner 
should attempt to express the following 
opinions: 1) Is it as likely as not 
that the Veteran's vertigo is the 
result of active service?  2) If the 
answer to the first question is 
negative, is it as likely as not that 
the Veteran's vertigo is the result of 
or aggravated by a service connected 
disability?  The reasons and bases for 
all opinions should be provided.  

3.  Return the claims folder to the 
examiner who conducted the December 
2007 VA examination of the joints.  If 
this examiner is unavailable, the 
claims folder should be provided to a 
similarly qualified doctor.  The 
examiner should be requested to express 
the following opinions: 1) Is it as 
likely as not that the Veteran's 
tendinitis and strain of the left 
shoulder with degenerative arthritis of 
the acromioclavicular joint is the 
result of the blow to the shoulder 
sustained by the non penetrating 
gunshot wound in service?  2) Is it as 
likely as not that the Veteran's 
tendinitis and strain of the left 
shoulder with degenerative arthritis of 
the acromioclavicular joint is the 
result of the gunshot wound to the left 
elbow sustained in service?  The 
reasons and bases for all opinions 
should be provided. 

4.  After the development requested above 
has been completed to the extent 
possible, review the record as to these 
injuries.  If any benefit sought on 
appeal remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


